IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-50484
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE ANGEL ORTIZ, a/k/a Chaeto,

                                          Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. A-95-CR-83(2)
                        - - - - - - - - - -

                          April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jose Angel Ortiz pleaded guilty to count 1 of an indictment

charging him with conspiracy to distribute cocaine and has

appealed his sentence.   The Government contends that the appeal

should be dismissed because Ortiz waived his statutory appellate

rights in his plea agreement with the Government.   Ortiz argues

that the waiver was not knowing and voluntary because his

sentence had not yet been determined at the time he entered his


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                                      No. 96-50484
                                          - 2 -

guilty plea. The district court determined that Ortiz understood

that he had a right to appeal his sentence and that he was

waiving that right by entering a guilty plea under the terms of

the plea agreement with the Government.                     No objection was raised

and there is no reason to believe that Ortiz did not know what he

was doing.       See United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994); United States

v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992).   The appeal is frivolous and is

DISMISSED.       See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.

       APPEAL DISMISSED.